October 25, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
A.P. KELLER, INC., ALBERT P. KELLER, KATHLEEN KELLER, BRIAN KELLER,
 INDIVIDUALLY AND AS NEXT FRIEND OF CARSON KELLER AND DYLAN
  KELLER, LESLEY KELLER, ALBERT L. KELLER, INDIVIDUALLY AND AS
 NEXT FRIEND OF LONDON SARA KELLER, BERKELEY EVA KELLER, AND
      ALBERT SANDERS KELLER, AND LAURA ANN KELLER, Appellants

NO. 14-10-00917-CV                        V.

   CONTINENTAL AIRLINES, INC. AND AIRSERV CORPORATION, Appellees
                      ____________________



       This cause, an appeal from the judgment, signed September 16, 2010, was heard
on the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellants, A.P. Keller, Inc., Albert P. Keller, Kathleen Keller, Brian
Keller, Individually and As Next Friend of Carson Keller and Dylan Keller, Lesley
Keller, Albert L. Keller, Individually and As Next Friend of London Sara Keller,
Berkeley Eva Keller, and Albert Sanders Keller, and Laura Ann Keller, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.